DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments, filed 11/24/2021, have been fully considered but they are not persuasive. The declaration of Giacomo Vacca, Ph.D., under 37 C.F.R. § 1.132, filed 11/24/2021, has been reviewed by the Examiner. Regarding claim 20, Applicant alleges that Weigl et al. (US 6,159,739; “Weigl”) do not teach the claimed method of sorting cells. Examiner respectfully disagrees. 
Regarding claim 20, Weigl teaches the method comprising the steps of:
conveying a sheath fluid through a primary sheath flow channel (col. 3, lines 10 – 15; col. 7, lines 3 – 28); 
obtaining a sample of cells (col. 7, lines 20 – 28);
injecting (e.g., a sample injection site at junction 21b; figures 5A and 5B) the sample into the sheath fluid using a sample inlet (first inlet 10; figure 3A; col. 7, lines 34 – 67) intersecting the primary sheath flow channel (flow channel 8; figure 3A; col. 7, lines 34 – 67); Figure 5A: sheath flow channel 8b and inlet 20b intersect sheath flow channel 8b at junction 21b);
focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet (the primary focusing region at junction 41 focuses the stream of particles in at least a vertical direction; figure 5A; col. 12, lines 43 – 58);
focusing the sample in at least a horizontal direction in a secondary focusing region downstream of the primary focusing region (the secondary focusing region 26b, that is downstream of the primary focusing region, is capable of producing focusing in at least two 
sorting the cells (e.g., such as blood  cells in blood samples; col. 5, lines 58 – 64) in the sample downstream of the secondary focusing region; and collecting the sorted cells (Weigl teaches that the disclosed apparatus and method is for use in a flow cytometer (col. 1, lines 10 – 56); Weigl further teaches that the sheath flow module can be used to separate, or sort, small analytes and particles from larger ones (col. 16, lines 10 – 21), and therefore anticipates that cells can be sorted and collected). The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obvious-ness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).
Applicant is advised that it is well settled that the United States Patent and Trademark Office (PTO) is obligated to give a disputed claim term its broadest reasonable interpretation, taking into account any enlightenment by way of definitions or otherwise found in the specification. See In re Bigio, 381 F.3d 1320, 1324, 72 USPQ2d 1209, 1211 (Fed. Cir. 2004) (“[T]he PTO gives a disputed claim term its broadest reasonable interpretation during patent prosecution.”). Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993);  In re Barr, 170 USPQ 330 (CCPA 1971). The applicant cannot read limitations set forth in the description into the claims for the purpose of avoiding the art. See In re Sporck, 155 USPQ 687 (CCPA 1967).  The claims must be given their broadest reasonable interpretation consistent with the supporting description. See In re Hyatt, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  “The PTO applies to the verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art.” See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  “During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.” See  In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). “The PTO broadly interprets claims during examination of a patent application since the applicant may ‘amend his claim to obtain protection commensurate with his actual contribution to the art.’”(quoting In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550 (CCPA 1969)). See In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984). Applicant’s claim 20 simply does not exclude the method and apparatus structure utilized to perform the method as taught by Weigl. Therefore, the rejection of clams 20 – 32 under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Weigl et al. (US 6,159,739; “Weigl”) is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 20 – 32 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being  anticipated by Weigl et al. (US 6,159,739; “Weigl”).
Regarding claim 20, Weigl teaches the method comprising the steps of:
conveying a sheath fluid through a primary sheath flow channel (col. 3, lines 10 – 15; col. 7, lines 3 – 28); 
obtaining a sample of cells (e.g., such as blood cells in blood samples; col. 5, lines 58 – 64; col. 7, lines 20 – 28);
injecting (e.g., a sample injection site at junction 21b; figures 5A and 5B) the sample into the sheath fluid using a sample inlet (first inlet 10; figure 3A; col. 7, lines 34 – 67) intersecting the primary sheath flow channel (flow channel 8; figure 3A; col. 7, lines 34 – 67); Figure 5A: sheath flow channel 8b and inlet 20b intersect sheath flow channel 8b at junction 21b);
focusing the sample in at least a vertical direction in a primary focusing region downstream of the sample inlet (the primary focusing region at junction 41 focuses the stream of particles in at least a vertical direction; figure 5A; col. 12, lines 43 – 58);

sorting the cells (e.g., such as blood  cells in blood samples; col. 5, lines 58 – 64) in the sample downstream of the secondary focusing region; and collecting the sorted cells (Weigl teaches that the disclosed apparatus and method is for use in a flow cytometer (col. 1, lines 10 – 56); Weigl further teaches that the sheath flow module can be used to separate, or sort, small analytes and particles from larger ones (col. 16, lines 10 – 21), and therefore anticipates that cells can be sorted and collected). The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obvious-ness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).
Regarding claim 21, Weigl teaches the method of claim 20, further comprising focusing the sample in a horizontal direction in the primary focusing region (Weigl implicitly anticipates  focusing in a horizontal direction in the primary focusing region; Weigl teaches  a horizontal 
Regarding claim 22, Weigl teaches the method of claim 20, further comprising focusing the sample in a vertical direction in the secondary focusing region (e.g., col. 11, lines 31 – 40; col. 12, lines 43 – 50).
Regarding claim 23, Weigl teaches  the method of claim 20, wherein a height of the primary sheath flow channel is reduced in the primary focusing region to produce focusing of the sample in at least the vertical direction (e.g., col. 11, lines 31 – 40; col. 12, lines 43 – 50).
Regarding claim 24, Weigl teaches  the method of claim 22, wherein a height of the primary sheath flow channel is reduced in the secondary focusing region to produce focusing of the sample in the vertical direction (e.g., col. 12, lines 46 – 50; the vertical narrowing in the height of the channel downstream of junction 41 in figure 5A is a gradual reduction in height or taper.).
Regarding claim 25, Weigl teaches the method of claim 24, wherein the reduction in height in the secondary focusing region is caused by a taper in the primary sheath flow channel (e.g., col. 12, lines 46 – 50; the vertical narrowing in the height of the channel downstream of junction 41 in figure 5A is a gradual reduction in height or taper.).
Regarding claim 26, Weigl teaches the method of claim 20, wherein the primary sheath flow channel tapers in the secondary focusing region to produce the focusing of the sample in the horizontal direction (e.g., col. 12, lines 43 – 50; the vertical narrowing in the height of the channel downstream of junction 41 in figure 5A is a gradual reduction in height or taper; the horizontal taper at region 26b provides the horizontal focusing in the secondary focusing region).

Regarding claim 28, Weigl implicitly teaches the method of claim 20, wherein sorting the cells further comprises using a particle sorting system operatively coupled to the primary sheath flow channel (Weigl teaches that the disclosed apparatus and method is for use in a flow cytometer (col. 1, lines 10 – 56), and therefore implicitly anticipates that cells can be sorted and collected).
Regarding claim 29, Weigl implicitly teaches the method of claim 20, further comprising analyzing the cells downstream of the secondary focusing region using a detector operatively coupled to the primary sheath flow channel (e.g., Weigl teaches  a measurement zone 65 (figure 4A; col. 10, lines 7 – 67).
Regarding claim 30, Weigl implicitly teaches the method of claim 20, wherein a height and a width of the primary sheath flow channel reduce to between 50 and 150 micrometers at an end of the secondary focusing region thereby to focus the stream of cells vertically and horizontally (Weigl teaches a  flow channel width  of  about 30 – 50 microns, which could reasonably include channel widths slightly above 50 microns and therefore within the specified range; col. 9, lines 1 – 5).
Regarding claim 31, Weigl teaches the method of claim 20, wherein a height of the primary sheath flow channel is reduced in the primary focusing region by changing a height of a top channel wall and a height of a bottom channel wall (Weigl teaches  a horizontal tapering at 
Regarding claim 32, Weigl teaches the method of claim 20, wherein a height of the primary sheath flow channel is reduced in the secondary focusing region by changing a height of a top channel wall and a height of a bottom channel wall (Weigl teaches  a horizontal tapering at 26b to provide focusing in a horizontal direction; figure 5B; col. 9, line 58 – col. 10, line 6; col. 12, lines 43 – 58). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796